DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	Claims 2-16 have been cancelled and Claims 17-36 have been added by Applicant in Applicant’s amendments filed 5/31/2022.  Claims 17-36 are now pending.

Claim Objections

Previous objection to Claim 10 is withdrawn because the claim has been cancelled.

Claims 17-28, 30 and 34 objected to because of the following informalities:  

As per Claim 17:
	Line 4, the phrase “integrated circuit” should be --integrated circuit device-- to match the terminology used earlier in the claim.

As per Claims 18, 20-21, and 23-28:
	Line 1 of each of the claims, the phrase “integrated circuit” should be --integrated circuit device-- to match the terminology used earlier in the claims.

As per Claim 19:
Line 1, the word “circui” should be --circuit-- for proper spelling.  
Line 2, the word “simulaneoulsy” should be --simultaneously-- for proper spelling.

As per Claim 22:
	Line 1, the phrase “circuit device” should be --integrated circuit device-- to match the terminology used earlier in the claims.

As per Claim 27:
Line 3, the phrase “combination circuit” should be --combinational circuit-- to match the terminology used earlier in the claims.

As per Claim 30:
	Line 2, the phrase “an integrated circuit, the integrated circuit device” should be --an integrated circuit, the integrated circuit-- or --an integrated circuit device, the integrated circuit device-- to provide consistent terminology.

As per Claim 34:
Line 2, the word “simulaneoulsy” should be --simultaneously-- for proper spelling.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "the synchronous digital system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alben et al., hereinafter Alben, US Patent No. 7,958,483.

Regarding Claim 17, Alben teaches an integrated circuit device including a clock manager and a combinational circuit (Alben Fig. 1, see Pipeline Status Monitor/Clock Control Module 140 and Functional Blocks 110, 120, and 130 corresponding to a clock manage and a combinational circuit), the combinational circuit defining a plurality of circuit paths situated between a set of propagating data input nodes and output nodes, where data is clocked across the combinational circuit in response to a clock trigger once each clock cycle (Alben Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks and data paths through them and which process data and synchronize the flow of data based on a clock signal), the integrated circuit further comprising a clock scheduler coupled to: 
detect data transitions in signal state values that occur at a predefined subset of the input nodes at the start of a clock cycle (Alben Col. 3, Lines 28-41, see pipeline status monitor/clock control module that is connected to nodes in the pipeline and that detects the activity of at least some of the nodes to determine a more optimal clock frequency), 
determine, using programmed hardware logic, from the data transitions whether critical paths are going to be active or inactive during the clock cycle across the entire combinational circuit when the current set of data is fed into the combinational circuit (Alben Col. 3, Lines 28-41 and Col. 14, Lines 38-47, wherein detecting the activity of at least some of the nodes includes detecting those of critical functional blocks, critical functional blocks having critical paths), and 
generate a clock selection signal to the clock manager to cause the clock manager to set the optimum clock rate for this clock cycle, and by association the minimum delay time, that will be required to propagate all the data at all the input nodes across the combinational circuit, inclusive of the data that was sensed at a subset of the input nodes (Alben Col. 3, Lines 38-50, Col. 14, Lines 59-67, Col. 15, Lines 1-13, and Col. 16, Lines 27-67, see clock gates that receive the signal from the pipeline status monitor/clock control module to realize a selected optimal clock frequency).

Regarding Claim 18, Alben further teaches wherein a data transition in signal state value refers only to the change from one state (high to low, or low to high) and not identifying the value itself as being either a 0-bit value or a 1-bit value (Alben Col. 14, Lines 8-21, wherein the activity refers the switching of data signals).

Regarding Claim 19, Alben further teaches wherein the combinational circuit is a data pipeline and comprised of a sequence of stages, each commonly and simulaneoulsy clocked by the clock manager, the input nodes being the registers defining the data starting points at the beginning of each of the sequence of stages, with the output nodes defining the data outputs of each stage and simultaneously serving as the input register data to be clocked in to the subsequent stage on the subsequently triggered clock cycle (Alben Fig. 1 and Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks which may be registers and which are clocked by the same clock signal generator).

Regarding Claim 20, Alben further teaches where the registers store the output values of a preceding stage generated during a preceding clock cycle of operation (Alben Col. 3, Lines 4-27, wherein the data flow between the registers causes values to move to the next register and be stored at each clock cycle).

Regarding Claim 21, Alben further teaches wherein for any given single pipeline operation that results in the setting of a change in clock rate, both the entire single pipeline operation and the change in clock rate occur within a single clock of cycle of operation (Alben Col. 17, Lines 19-28, wherein the clock frequency is changed in real-time based on the monitored activity before the clock segment in which the clock is to be used).

Regarding Claim 22, Alben further teaches wherein the change in clock rate occurring within a single clock cycle of operation occurs in a cycle of operation preceding the triggering of the new clock rate (Alben Col. 17, Lines 19-28, wherein the clock frequency is changed in real-time based on the monitored activity before the clock segment in which the clock is to be used).

Regarding Claim 28, Alben further teaches an electronics device including the integrated circuit of claim 17 (Alben Col. 2, Lines 58-67, see electronic chip including the integrated circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Alben, US Patent No. 7,958,483 in view of Barry et al., hereinafter Barry, US Patent No. 8,413,086.

Regarding Claim 23, Alben teaches wherein determining from the data transitions whether critical paths are going to be active or inactive involves the hardware logic in the clock scheduler basing its determination on further sensing the signal state values at select intersection nodes (Alben Col. 3, Lines 28-41, wherein nodes in the pipeline are monitored, which detects the activity of the components in the pipeline to determine a more optimal clock frequency and generates a signal to control clock gates to realize the more optimal clock frequency).
Alben does not explicitly does not explicitly teach wherein the combinational circuit comprises one or more intersection nodes.
Barry teaches wherein the combinational circuit comprises one or more intersection nodes (Barry Col. 9, Lines 14-19, see multiplexers 627 and 645 that define intersection nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 24, Alben does not explicitly teach wherein each of the plurality of circuit paths are associated with corresponding worst-case path delays derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack, and wherein switching to a faster clock shall not affect any such timing constraint.
Barry teaches wherein each of the plurality of circuit paths are associated with corresponding worst-case path delays derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack, and wherein switching to a faster clock shall not affect any such timing constraint (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 25, Alben does not explicitly teach wherein the clock scheduler is designed to execute a clock frequency switching policy created using an appropriate electronic design automation (EDA) tool, the switching policy being the result of path analysis employed by the tool on the combinational circuit to identify path propagation delays and on the basis in part thereof, identify the subset of the registers of selected circuit paths that will be fed to the clock scheduler.
Barry teaches wherein the clock scheduler is designed to execute a clock frequency switching policy created using an appropriate electronic design automation (EDA) tool (Barry Abstract, wherein a policy to switch the clock frequency based on instruction type is established and executed), the switching policy being the result of path analysis employed by the tool on the combinational circuit to identify path propagation delays and on the basis in part thereof, identify the subset of the registers of selected circuit paths that will be fed to the clock scheduler (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine paths and delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 26, Alben does not explicitly teach wherein the EDA tool is at least one of a plug-in and a standalone software solution configured to: 
identify a netlist, which netlist comprises a list of components and instances defining the synchronous digital system as well as the intersection nodes between the various components; and amend the netlist to add the functionalities associated with the clock scheduler generating clock selection signals.
Barry teaches wherein the EDA tool is at least one of a plug-in and a standalone software solution (Barry Col. 15, Lines 58-63, wherein the use of Verilog and HDL inherently includes an EDA tool) configured to: 
identify a netlist, which netlist comprises a list of components and instances defining the synchronous digital system as well as the intersection nodes between the various components (Barry Col. 16, Lines 60-67, wherein result of synthesis is a netlist); and amend the netlist to add the functionalities associated with the clock scheduler generating clock selection signals (Barry Col. 17, Lines 1-17, wherein the synthesized logic is modified by replacing timing information for the cells, also see designs in Figs. 4 and 6 with additional components for pipeline control compared to the design in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 27, Alben does not explicitly teach wherein the EDA tool is a stand-alone software solution configured to generate a netlist, which netlist comprises a list of components and instances defining the combination circuit as well as the intersection nodes between the various components in the combinational circuit, as well as define the components associated with the hardware logic in the clock scheduler.
Barry teaches wherein the EDA tool is a stand-alone software solution (Barry Col. 15, Lines 58-63, wherein the use of Verilog and HDL inherently includes an EDA tool) configured to generate a netlist, which netlist comprises a list of components and instances defining the combination circuit as well as the intersection nodes between the various components in the combinational circuit, as well as define the components associated with the hardware logic in the clock scheduler (Barry Col. 16, Lines 60-67, wherein result of synthesis is a netlist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 29, Alben teaches the integrated circuit device including a clock manager and a combinational circuit (Alben Fig. 1, see Pipeline Status Monitor/Clock Control Module 140 and Functional Blocks 110, 120, and 130 corresponding to a clock manage and a combinational circuit), the combinational circuit defining a plurality of circuit paths situated between a set of propagating data input nodes and output nodes, where data is clocked across the combinational circuit in response to a clock trigger once each clock cycle (Alben Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks and data paths through them and which process data and synchronize the flow of data based on a clock signal), the integrated circuit further comprising a clock scheduler coupled to: 
detect data transitions in signal state values that occur at a predefined subset of the input nodes at the start of a clock cycle (Alben Col. 3, Lines 28-41, see pipeline status monitor/clock control module that is connected to nodes in the pipeline and that detects the activity of at least some of the nodes to determine a more optimal clock frequency), 
determine, using programmed hardware logic, from the data transitions whether critical paths are going to be active or inactive during the clock cycle across the entire combinational circuit when the current set of data is fed into the combinational circuit (Alben Col. 3, Lines 28-41 and Col. 14, Lines 38-47, wherein detecting the activity of at least some of the nodes includes detecting those of critical functional blocks, critical functional blocks having critical paths), and 
generate a clock selection signal to the clock manager to cause the clock manager to set the optimum clock rate for this clock cycle, and by association the minimum delay time, that will be required to propagate all the data at all the input nodes across the combinational circuit, inclusive of the data that was sensed at a subset of the input nodes (Alben Col. 3, Lines 38-50, Col. 14, Lines 59-67, Col. 15, Lines 1-13, and Col. 16, Lines 27-67, see clock gates that receive the signal from the pipeline status monitor/clock control module to realize a selected optimal clock frequency). 
Alben does not explicitly teach a non-transitory computer program product configured to operate as an EDA tool to assist a circuit designer to design an integrated circuit,
the computer program product including instructions that cause the EDA tool to: 
identify a netlist, which netlist comprises a list of components and instances defining the combinational circuit; and 
amend the netlist to add the functionalities associated with the clock scheduler to facilitate selecting the clock selection signal, 
wherein the worst-case path timing analysis are derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack.
Barry teaches a non-transitory computer program product (Barry Claim 1, see computer that inherently includes a non-transitory computer program product) configured to operate as an EDA tool to assist a circuit designer to design an integrated circuit,
the computer program product including instructions that cause the EDA tool to: 
identify a netlist, which netlist comprises a list of components and instances defining the combinational circuit (Barry Col. 16, Lines 60-67, wherein result of synthesis is a netlist); and 
amend the netlist to add the functionalities associated with the clock scheduler to facilitate selecting the clock selection signal (Barry Col. 17, Lines 1-17, wherein the synthesized logic is modified by replacing timing information for the cells, also see designs in Figs. 4 and 6 with additional components for pipeline control compared to the design in Fig. 1), 
wherein the worst-case path timing analysis are derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.
.

Regarding Claim 30, Alben teaches the integrated circuit device including a clock manager and a combinational circuit (Alben Fig. 1, see Pipeline Status Monitor/Clock Control Module 140 and Functional Blocks 110, 120, and 130 corresponding to a clock manage and a combinational circuit), the combinational circuit defining a plurality of circuit paths situated between a set of propagating data input nodes and output nodes, where data is clocked across the combinational circuit in response to a clock trigger once each clock cycle (Alben Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks and data paths through them and which process data and synchronize the flow of data based on a clock signal), the integrated circuit further comprising a clock scheduler coupled to: 
detect data transitions in signal state values that occur at a predefined subset of the input nodes at the start of a clock cycle (Alben Col. 3, Lines 28-41, see pipeline status monitor/clock control module that is connected to nodes in the pipeline and that detects the activity of at least some of the nodes to determine a more optimal clock frequency), 
determine, using programmed hardware logic, from the data transitions whether critical paths are going to be active or inactive during the clock cycle across the entire combinational circuit when the current set of data is fed into the combinational circuit (Alben Col. 3, Lines 28-41 and Col. 14, Lines 38-47, wherein detecting the activity of at least some of the nodes includes detecting those of critical functional blocks, critical functional blocks having critical paths), and 
generate a clock selection signal to the clock manager to cause the clock manager to set the optimum clock rate for this clock cycle, and by association the minimum delay time, that will be required to propagate all the data at all the input nodes across the combinational circuit, inclusive of the data that was sensed at a subset of the input nodes (Alben Col. 3, Lines 38-50, Col. 14, Lines 59-67, Col. 15, Lines 1-13, and Col. 16, Lines 27-67, see clock gates that receive the signal from the pipeline status monitor/clock control module to realize a selected optimal clock frequency). 
Alben does not explicitly teach a non-transitory computer program product configured to operate as an EDA tool to assist a circuit designer to design an integrated circuit,
the computer program product including instructions that cause the EDA tool to: 
generate a netlist, which netlist comprises a list of components and instances defining the combinational circuit, the clock scheduler, and the clock manager, 
wherein the worst-case path timing analysis are derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack.
Barry teaches a non-transitory computer program product (Barry Claim 1, see computer that inherently includes a non-transitory computer program product) configured to operate as an EDA tool to assist a circuit designer to design an integrated circuit,
the computer program product including instructions that cause the EDA tool to: 
generate a netlist, which netlist comprises a list of components and instances defining the combinational circuit, the clock scheduler, and the clock manager (Barry Col. 16, Lines 60-67, wherein result of synthesis is a netlist), 
wherein the worst-case path timing analysis are derived from slack timing analysis and configured to avoid negative slack and provide a minimum possible positive slack (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 31, Alben teaches a computer implemented method for use with an EDA tool that assists a circuit designer to design an integrated circuit, the integrated circuit device including a clock manager and a combinational circuit (Alben Fig. 1, see Pipeline Status Monitor/Clock Control Module 140 and Functional Blocks 110, 120, and 130 corresponding to a clock manage and a combinational circuit), the combinational circuit defining a plurality of circuit paths situated between a set of propagating data input nodes and output nodes, where data is clocked across the combinational circuit in response to a clock trigger once each clock cycle (Alben Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks and data paths through them and which process data and synchronize the flow of data based on a clock signal), the integrated circuit further comprising a clock scheduler coupled to: 
detect data transitions in signal state values that occur at a predefined subset of the input nodes at the start of a clock cycle (Alben Col. 3, Lines 28-41, see pipeline status monitor/clock control module that is connected to nodes in the pipeline and that detects the activity of at least some of the nodes to determine a more optimal clock frequency), 
determine, using programmed hardware logic, from the data transitions whether critical paths are going to be active or inactive during the clock cycle across the entire combinational circuit when the current set of data is fed into the combinational circuit (Alben Col. 3, Lines 28-41 and Col. 14, Lines 38-47, wherein detecting the activity of at least some of the nodes includes detecting those of critical functional blocks, critical functional blocks having critical paths), and 
generate a clock selection signal to the clock manager to cause the clock manager to set the optimum clock rate for this clock cycle, and by association the minimum delay time, that will be required to propagate all the data at all the input nodes across the combinational circuit, inclusive of the data that was sensed at a subset of the input nodes (Alben Col. 3, Lines 38-50, Col. 14, Lines 59-67, Col. 15, Lines 1-13, and Col. 16, Lines 27-67, see clock gates that receive the signal from the pipeline status monitor/clock control module to realize a selected optimal clock frequency). 
Alben does not explicitly teach the method of designing the circuit device comprising: 
identifying a previously created netlist, which netlist comprises a list of components and instances defining the combinational circuit; 
performing path analysis on the combinational circuit to identify, in part, path propagation delays and intersection nodes of the circuit paths; 
defining a clock frequency switching policy based on the results of the path analysis; 
identifying, based on the path analysis, the subset of registers of selected circuit paths that will be fed those inputs to the clock scheduler; and 
amending the netlist to add the functionalities associated with the clock scheduler to facilitate generating the clock selection signal.
Barry teaches the method of designing the circuit device comprising: 
identifying a previously created netlist, which netlist comprises a list of components and instances defining the combinational circuit (Barry Col. 16, Lines 60-67, wherein result of synthesis is a netlist); 
performing path analysis on the combinational circuit to identify, in part, path propagation delays and intersection nodes of the circuit paths (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine paths and delays); 
defining a clock frequency switching policy based on the results of the path analysis (Barry Col. 6, Lines 28-49, wherein the clock frequency associated with each instruction type is determined based on the critical path analysis); 
identifying, based on the path analysis, the subset of registers of selected circuit paths that will be fed those inputs to the clock scheduler (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine paths); and 
amending the netlist to add the functionalities associated with the clock scheduler to facilitate generating the clock selection signal (Barry Col. 17, Lines 1-17, wherein the synthesized logic is modified by replacing timing information for the cells, also see designs in Figs. 4 and 6 with additional components for pipeline control compared to the design in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 32, Alben further teaches wherein a data transition in signal state value refers only to the change from one state (high to low, or low to high) and not identifying the value itself as being either a 0-bit value or a 1-bit value (Alben Col. 14, Lines 8-21, wherein the activity refers the switching of data signals).

Regarding Claim 33, Alben does not explicitly teach wherein the clock scheduler is designed to execute a clock frequency switching policy created using an appropriate electronic design automation (EDA) tool, the switching policy being the result of path analysis employed by the tool on the combinational circuit to identify path propagation delays and on the basis in part thereof, identify the subset of the registers of selected circuit paths that will be fed to the clock scheduler.
Barry teaches wherein the clock scheduler is designed to execute a clock frequency switching policy created using an appropriate electronic design automation (EDA) tool (Barry Abstract, wherein a policy to switch the clock frequency based on instruction type is established and executed), the switching policy being the result of path analysis employed by the tool on the combinational circuit to identify path propagation delays and on the basis in part thereof, identify the subset of the registers of selected circuit paths that will be fed to the clock scheduler (Barry Col. 1, Lines 63-67, Col. 2, Lines 1-6, Col. 5, Lines 37-40, and Col. 8, Lines 1-10, wherein a timing analysis is performed to determine paths and delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Regarding Claim 34, Alben further teaches wherein the combinational circuit is a data pipeline and comprised of a sequence of stages, each commonly and simulaneoulsy clocked by the clock manager, the input nodes being the registers defining the data starting points at the beginning of each of the sequence of stages, with the output nodes defining the data outputs of each stage and simultaneously serving as the input register data to be clocked in to the subsequent stage on the subsequently triggered clock cycle (Alben Fig. 1 and Col. 2, Lines 58-67 and Col. 3, Lines 1-27, see data processing pipeline composed of pipeline stages defined by the functional blocks which may be registers and which are clocked by the same clock signal generator).

Regarding Claim 35, Alben further teaches where the registers store the output values of a preceding stage generated during a preceding clock cycle of operation (Alben Col. 3, Lines 4-27, wherein the data flow between the registers causes values to move to the next register and be stored at each clock cycle).

Regarding Claim 36, Alben further teaches wherein determining from the data transitions whether critical paths are going to be active or inactive involves the hardware logic in the clock scheduler basing its determination on further sensing the signal state values at select intersection nodes (Alben Col. 3, Lines 28-41, wherein nodes in the pipeline are monitored, which detects the activity of the components in the pipeline to determine a more optimal clock frequency and generates a signal to control clock gates to realize the more optimal clock frequency).
Alben does not explicitly does not explicitly teach wherein the combinational circuit comprises one or more intersection nodes.
Barry teaches wherein the combinational circuit comprises one or more intersection nodes (Barry Col. 9, Lines 14-19, see multiplexers 627 and 645 that define intersection nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alben and Barry to apply the known technique of selecting a more optimal clock frequency based on instruction type as taught by Barry to improve on the selection of a more optimal clock frequency as taught by Alben, yielding the predictable results of improved circuit performance and reduced power consumption.

Response to Arguments

Applicant's arguments filed 5/31/2022 have been fully considered but they are moot in view of the new grounds of rejection due to the cancellation of all previous claims by Applicant in Applicant’s amendments filed 5/31/2022.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851